PER CURIAM.
The summary declaratory judgment, from which this appeal was taken, which expressly provides that: “The Court retains jurisdiction over the parties and the subject matter of this cause in order to entertain such further proceedings herein as may be proper”, is hereby affirmed. We deem it appropriate to observe that we construe this retention of jurisdiction proviso to mean that the learned Circuit Judge sitting as Chancellor will consider any and all equitable claims which appellant may appropriately present to him.
Affirmed.
ROBERTS, C. J.j and TERRELL, THOMAS and HOBSON, JJ., concur.